Citation Nr: 0021406	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-17 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reentrance into a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, after being declared "rehabilitated."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active service from November 1990 to April 
1991, including service in Southwest Asia during Operation 
Desert Shield/Storm.  

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations by the Nashville Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 2000, 
the appellant and his representative appeared before the 
undersigned at a personal hearing held at the RO.  The case 
was last at the Board in March 2000, when it was remanded to 
the RO for further development, which since been completed.  


FINDINGS OF FACT

1.  The appellant was declared to be "rehabilitated" after 
obtaining employment as a case worker which was the 
vocational goal of his training program under Chapter 31.  

2.  His service-connected disabilities have not been shown to 
have increased in severity since he was declared 
"rehabilitated;" neither is the occupation for which he was 
previously trained under Chapter 31 currently shown to be 
unsuitable based on his specific employment handicap and 
capabilities.  


CONCLUSION OF LAW

The requirements for additional training under Chapter 31 
after being declared "rehabilitated" have not been met.  
38 U.S.C.A. § 3100 (West 1991); 38 C.F.R. §§ 21.283, 21.284 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of vocational rehabilitation training pursuant to 
Chapter 31, Title 38 of the U.S. Code is to enable veterans 
with service-connected disabilities to become employable and 
to obtain and maintain suitable employment to the maximum 
extent feasible.  38 U.S.C. §3100.  

The appellant is service connected for tendonitis of the left 
Achilles tendon, tendonitis of the right Achilles tendon, and 
mechanical low back pain, each of which is rated 10 percent 
disabling.  The combined 30 percent disability rating has 
been in effect since March 1995.  

According to the evidence of record, the appellant was found 
to be in need of a rehabilitation program under Chapter 31 in 
September 1995.  He signed (and presumably agreed with) an 
Individualized Written Rehabilitation Plan (IWRP) calling for 
him to complete a training program at East Tennessee State 
University leading to a Bachelor's degree in Criminal Justice 
and Criminology with a minor in social work in preparation 
for his employment in "casework occupations."  He completed 
his college degree program of training in December 1995.  

Thereafter, the appellant received employment assistance for 
some time; then, after obtaining suitable employment, he was 
determined to be "rehabilitated" in August 1996.  It is not 
indicated that he disagreed with his placement in 
"rehabilitated" status, and the consequent ending of his 
vocational rehabilitation program, at that time.  According 
to the evidence, he was employed as a case manager with the 
ARC of Washington County at an annual salary of $21,000 until 
November 1996, when he accepted employment as a police 
officer at Mt. Home VA Medical Center.  He indicated in the 
June 1998 counseling report that he accepted this employment 
because of the greatly increased pay and benefits offered by 
VA.  

The appellant reapplied for additional vocational 
rehabilitation training in December 1997, indicating that he 
wished to pursue a Master's degree in Criminal Justice.  
After counseling, it was determined that he no longer had an 
employment handicap, to which he filed a notice of 
disagreement in October 1998.  After an administrative review 
of the case, it was determined that the appellant was already 
qualified for suitable employment; this appeal ensued.  

A veteran who has been found to be "rehabilitated" may be 
provided an additional period of training under Chapter 31 
only if the following conditions are met:  (1) the veteran 
has a compensable service-connected disability and either; 
(2) current facts, including any relevant medical findings, 
establish that the veteran's service-connected disability has 
worsened to the extent that the effects of the service-
connected disability, considered in relation to other facts, 
preclude him or her from performing the duties of the 
occupation for which the veteran previously was found to be 
rehabilitated; or (3) the occupation for which the veteran 
previously was found to be rehabilitated under Chapter 31 is 
found to be unsuitable on the basis of the veteran's specific 
employment handicap and capabilities.  38 C.F.R. § 21.284(a) 
(1999) (emphasis added).  

In this case, the appellant was able to obtain and retain 
employment in the case worker field which was the vocational 
goal of his IWRP until he voluntarily left that occupation to 
accept more remunerative employment.  There is no indication 
of record that the occupation of case worker was unsuitable 
for the appellant in any way, nor has he contended otherwise.  
It may very well be true that his current occupation as a 
police officer is unsuitable for him because of the physical 
demands it places on him which may tend to exacerbate his 
service-connected bilateral tendonitis and low back 
disability; nevertheless, this is not the occupation for 
which he was trained under Chapter 31, precisely because it 
could be anticipated that it might aggravate his service-
connected disabilities.  The appellant voluntarily chose to 
accept employment as a police officer and leave the more 
suitable occupation for which he was trained under 
Chapter 31.  

Likewise, there is no competent medical evidence of record 
indicating that any of the service-connected disabilities has 
increased in severity since the appellant was declared to be 
"rehabilitated."  Thus it appears from the evidence that 
the appellant is still qualified for employment as a case 
worker, although he has refused to accept additional 
employment assistance from VA in order to seek employment in 
this field.  Instead, he reportedly prefers to continue his 
pursuit of a graduate-level degree.  While this is a laudable 
goal, in itself, it is not a legally sufficient reason for 
receiving additional Chapter 31 training from VA under the 
circumstances shown to exist in this case.  

By reason of his completion of a college-level educational 
program leading to a Bachelor's degree, the appellant would 
appear to be qualified for a wide range of suitable 
employment; in fact, he has reported that he met the 
qualification requirements for one or two jobs outside VA for 
which he has applied, although he was not selected.  (See 
January 2000 Transcript, p. 9.)  The appellant's current 
qualification for suitable employment has the effect of 
removing any employment handicap which previously had been 
found to exist.  See 38 C.F.R. § 21.51(f)(2)(i).  However, 
the essence of the present appeal is that the appellant does 
not satisfy the legal requirements for receiving additional 
vocational training under Chapter 31 following his 
uncontested attainment of "rehabilitated" status at the end 
of his prior training program.  See 38 C.F.R. § 21.284(a).  

The appellant has also argued (see January 2000 Transcript, 
pp. 17, 20-21) that he was improperly advised by VA 
vocational rehabilitation staff.  Nevertheless, as pointed 
out above, he did not disagree with the IWRP prepared for 
him, which he signed without noting any reservations, nor did 
he timely disagree with the RO action in declaring him in 
"rehabilitated" status and ending his prior rehabilitation 
program under Chapter 31.  



                                                 (CONTINUED 
ON NEXT PAGE)






ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

